          Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 1 of 31




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 ANTONIO ALVAREZ                       :
     Plaintiff,                        :
                                       : No. 3:19-cv-723 (VLB)
          v.                           :
                                       :
 CITY OF NEW BRITAIN, ET AL.           : September 15, 2021
       Defendants.                     :
                                       :
                                       :
                                       :

MEMORANDUM OF DECISION DENYING DEFENDANTS’ MOTION FOR SUMMARY
                      JUDGMENT, DKT. 45

      On Thanksgiving night in 2018, New Britain police officers Adam Capowski

(“Det. Capowski”) and James McColgan (“Ofc. McColgan”), referred to collectively

as the “Responding Officers,” investigated a complaint that Antonio Alvarez

(“Plaintiff” or “Mr. Alvarez”) was flashing his vehicle’s headlights into his

neighbor’s windows. [Dkt. 27 (Am. Compl.) ¶¶ 9-10]. Mr. Alvarez alleges that, as he

walked away from Det. Capowski, the officer, “…without any justification

whatsoever[,]… tackled the Plaintiff from behind, forcibly bringing him to the

ground on top of sheetrock that was leaning on the side of Plaintiff’s garage.” [Am.

Compl. ¶ 15]. Ofc. McColgan then struck Mr. Alvarez repeatedly on his head and

torso and eventually broke and dislocated Mr. Alvarez’s left elbow. [Am. Compl. ¶¶

16-21].


      Several months later, Mr. Alvarez was arrested pursuant to a warrant and

charged with two counts of assault of public safety personnel in violation of Conn.




                                         1
        Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 2 of 31




Gen. Stat. § 53a-167(c) and one count of breach of peace in the second degree in

violation of Conn. Gen. Stat. § 53a-191 related to the incident.


      Plaintiff initially filed the complaint in Superior Court for the State of

Connecticut alleging a bevy of civil rights and tort claims against the City of New

Britain and the Responding Officers (collectively “Defendants”). [Dkt. 1 (Not. of

Removal, Compl.)]. Defendants removed the case to this District, invoking the

Court’s federal question jurisdiction pursuant to 28 U.S.C. § 1331. [Id.]. Plaintiff

voluntarily dismissed certain causes of action through an amended complaint and

again after Defendants moved for summary judgment. The following claims remain

pending:


      Count One: Violations of Rights Secured by 42 U.S.C. § 1983 and the Fourth,
      Eighth and/or Fourteenth Amendments to the United States Constitution Due
      to the Unreasonable Use of Force as to the Responding Officers;
      Count Two: Violations of Rights Secured by Article I, §§ 7, 8 and/or 9 of the
      Connecticut Constitution Due to the Unreasonable Use of Deadly Force as
      to the Responding Officers;
      Count Three: Negligence and Liability of the Responding Officers and The
      City of New Britain Pursuant to Conn. Gen. Stat. §§ 52-557n, et seq.;
      Count Five: Indemnification of employees by a municipality pursuant to
      Conn. Gen. Stat. § 7-465;
      Count Six: Violations of Rights Secured by 42 U.S.C. § 1983 through the
      Fourth, Eight and/or Fourteenth Amendments to the United States
      Constitution and the Connecticut Constitution, Article 1, Sections 7, 8 and 9;
      for Failure to Intervene as to the Responding Officers;
For reasons set forth herein, the Court denies Defendants’ motion for summary

judgment.




                                          2
        Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 3 of 31




                                 Preliminary Matters


       Before addressing the merits, the Court will briefly address Plaintiff’s motion

to strike Defendants’ Local Rule 56(a)(1) Statement. [Dkt. 48]. Local Rule 56(a)(1)

provides, in relevant part:


       A party moving for summary judgment shall file and serve with the motion
       and supporting memorandum a document entitled “Local Rule 56(a)1
       Statement of Undisputed Material Facts,” which sets forth, in separately
       numbered paragraphs meeting the requirements of Local Rule 56(a)3, a
       concise statement of each material fact as to which the moving party
       contends there is no genuine issue to be tried. The Local Rule 56(a)1
       Statement should include only those facts that are material to the decision
       of the motion. The Local Rule 56(a)1 Statement shall be no longer than twelve
       (12) double-spaced pages, absent leave of the Court granted for good cause
       shown.
(emphasis added).
       Plaintiff moves to strike the Defendants’ Local Rule 56(a)(1) statement

because it was twelve single-spaced pages and therefore double the page

limitation set by Local Rule 56(a)(1). [Dkt. 48]. Defendants oppose Plaintiff’s motion

on the grounds that motions to strike statements contained in a Local Rule 56(a)

statement are prohibited by Local Rule 56(a)(4). [Dkt. 49 (Def. Obj. to Pl. Mot. to

Strike)]. Defendants further argue that only 17 of its 84 statements of material fact

exceed the page limit and that an expansion of the page limit nunc pro tunc is

reasonable because of the factual complexity of the case. [Id.]. The next day,

Defendants moved for an expansion of the page limit nunc pro tunc, raising the

same arguments as the objection and counsel’s inadvertent oversight of the page

limitation. [Dkt. 50].




                                          3
        Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 4 of 31




      The Court GRANTS Plaintiff’s motion to strike and DENIES Defendants’

motion to expand the page limitation nunc pro tunc for failure to show good cause.

The purpose of the Local Rule 56(a) statements is for the Court to readily ascertain

where genuine disputes of material facts may lie. See Ricci v. Destefano, No. 3:04

CV 1109 JBA, 2006 WL 2666081 (D. Conn. Sept. 15, 2006) (explaining the impetus

of the local rule). Given the expansive records generated in modern discovery

practice, the rule is necessary for the “just, speedy, and inexpensive determination

of every action and proceeding.” See Fed. R. Civ. P. 1. The purpose of the rule is

frustrated by the inclusion of immaterial facts and unnecessary prolixity in a

parties’ Local Rule 56(a) statement. With the purpose of the rule and the materiality

requirement in mind, the page limitation is a necessary corollary.


      While excessive force and malicious prosecution claims are factually

specific, the events in this case are discrete and involve only three party-witnesses.

Further, had counsel exercised diligence and identified only those issues that were

material to the dispute, an expansion of the page limitation would have been

unnecessary. For example, paragraphs 73-84 pertain to a criminal mischief charge

that arose from conduct that predated the Thanksgiving 2018 use of force incident.

These statements provide context, but the details are not material to any claims or

defenses. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (“…[T]he

substantive law will identify which facts are material. Only disputes over facts that

might affect the outcome of the suit under the governing law will properly preclude

the entry of summary judgment. Factual disputes that are irrelevant or unnecessary

will not be counted.”). Other paragraphs include extraneous details, such as the


                                          4
          Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 5 of 31




location of decals on the Responding Officers’ vehicles and the color of their

footwear. See, e.g. [Def. Local Rule 56(a) Statement ¶¶ 3-4].


      Local Rule 56(a)(4)’s prohibition against motions to strike statements made

in parties’ 56(a) statements or supporting evidence is directed at preventing

redundant and unnecessary evidentiary disputes. Ricci, 2006 WL 2666081, at *3

(Motions to strike directed at summary judgment briefings “are unnecessary and

produce only redundant statements by the court that it has not relied on such

inadmissible evidence in deciding the summary judgment motion.”). Local Rule

56(a)(4) is inapplicable because Plaintiff’s motion to strike does not concern the

content of the statements or any summary judgment exhibits.


      The Court will disregard paragraphs 68 through 84 of Defendants’ Local Rule

56(a)(1) statement. Ultimately, given the materiality requirement and factual

disputes about events immediately preceding the Responding Officers’ use of

force, this ruling does not affect the disposition of the Defendants’ dispositive

motion.


                                   Legal Standard


      Summary judgment should be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The moving party bears the burden of proving

that no genuine factual disputes exist. See Vivenzio v. City of Syracuse, 611 F.3d

98, 106 (2d Cir. 2010). “In determining whether that burden has been met, the court

is required to resolve all ambiguities and credit all factual inferences that could be


                                          5
        Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 6 of 31




drawn in favor of the party against whom summary judgment is sought.” Id. (citing

Anderson, 477 U.S. at 255; Matsushita Electric Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986)). This means that “although the court should review the record

as a whole, it must disregard all evidence favorable to the moving party that the

jury is not required to believe.” Reeves v. Sanderson Plumbing Prods., Inc., 530

U.S. 133, 151 (2000); see Welch-Rubin v. Sandals Corp., No. 3:03-cv-00481, 2004

WL 2472280, at *4 (D. Conn. Oct. 20, 2004) (“At the summary judgment stage of the

proceeding, [the moving party is] required to present admissible evidence in

support of their allegations; allegations alone, without evidence to back them up,

are not sufficient.”) (citing Gottlieb, 84 F.3d at 518); Martinez v. Conn. State Library,

817 F. Supp. 2d 28, 37 (D. Conn. 2011). Put another way, “[i]f there is any evidence

in the record that could reasonably support a jury's verdict for the nonmoving

party, summary judgment must be denied.” Am. Home Assurance Co. v. Hapag

Lloyd Container Linie, GmbH, 446 F.3d 313, 315–16 (2d Cir. 2006) (internal quotation

marks and citation omitted).


      A party who opposes summary judgment “cannot defeat the motion by

relying on the allegations in his pleading, or on conclusory statements, or on mere

assertions that affidavits supporting the motion are not credible.” Gottlieb v. Cty

of Orange, 84 F.3d 511, 518 (2d Cir. 1996). Where there is no evidence upon which

a jury could properly proceed to find a verdict for the party producing it and upon

whom the onus of proof is imposed, such as where the evidence offered consists

of conclusory assertions without further support in the record, summary judgment




                                           6
          Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 7 of 31




may lie. Fincher v. Depository Trust & Clearing Corp., 604 F.3d 712, 726–27 (2d Cir.

2010).


                                           Background


         With the exception addressed above, the following facts are taken from the

Local Rule 56 statements of material facts and evidence cited by the parties. The

facts are read in the light most favorable to the non-movant, Mr. Alvarez. Anderson,

477 U.S. at 255. 1


         Mr. Alvarez, then age 66, is a long-term resident of New Britain, Connecticut.

[Dkt. 52-2, Pl. Ex. A (Alvarez Depo.) at 7:17-7:24, 25:14-23]. Mr. Alvarez was good

friends with his neighbor for many years, but their relationship deteriorated and

became acrimonious. [Id. at 73:04-79:09].


         Around 8:35 P.M. on Thanksgiving night in 2018, Mr. Alvarez’s neighbor

called the police to report that he was flashing his headlights into the neighbor’s

windows. [Defs. Local Rule 56(a)(1) Statement ¶ 2]. Mr. Alvarez admitted to flashing

his truck’s high-beam headlights but claimed that he was doing so to celebrate the

beginning of the Christmas season, rather than to annoy his neighbor. [Pl. Ex. A

(Alvarez Depo.) at 107:11-108:10, 112:21-114:25]. Before approaching the scene,

the Responding Officers observed that the truck in Mr. Alvarez’s driveway was

occupied, its headlights were on, and its high-beam lights were repeatedly flashing.


1
 Citation to the Defendant’s Local Rule 56(a)(1) statement is applicable where the factual
statement is undisputed. For ease of reference, exhibits will refer to evidentiary exhibits included
with the Defendants’ Motion for Summary Judgment [Dkt. 45] and Plaintiff’s Opposition [Dkt. 53]
by exhibit only. i.e. [Defs. Ex. A] and [Pl. Ex. A]. Plaintiff’s exhibits are incorrectly marked-
pursuant to Chambers Practices plaintiffs’ exhibits are to be marked numerically.

                                                  7
         Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 8 of 31




[Defs. Local Rule 56(a)(1) Statement ¶¶ 5-7]. Ofc. McColgan, who was familiar with

Mr. Alvarez, approached the vehicle. [Defs. Local Rule 56(a)(1) Statement ¶¶ 8-10].

Ofc. McColgan knew Mr. Alvarez because he previously handled a report that Mr.

Alvarez made about property that was stolen from his home. [Dkt. 53-4, Pl. Ex. C

(McColgan Depo.) at 13:17-14:19].


       The parties agree that a key was in the vehicle’s ignition and there was a

partially consumed bottle of beer in the vehicle. [Defs. Local Rule 56(a)(1)

Statement ¶ 10]. Mr. Alvarez exited the vehicle upon observing the Responding

Officers in his driveway, approaching on foot. [Pl. Ex. A (Alvarez Depo.) at 143:02-

143:13]; [Pl. Ex. C (McColgan Depo.) at 15:12-15:16]. The parties dispute Mr.

Alvarez’s behavior and emotional state upon exiting the vehicle. In his police report

and subsequent arrest warrant affidavit, Ofc. McColgan described Mr. Alvarez as

“confrontational” during their initial encounter. [Defs. Ex. F (11/22/2018 Police

Report) at 3]; [Defs. Ex. E (03/10/2019 McColgan Arrest Warrant Aff.) at 5]. However,

when asked in his deposition whether Mr. Alvarez exited the vehicle in an

aggressive fashion, Ofc. McColgan responded that “[h]e did so in an impaired

manner.” [Pl. Ex. C (McColgan Depo.) at 15:17-15:19]. Ofc. McColgan observed that,

in addition to the open container, Mr. Alvarez had bloodshot eyes, he was slurring

his speech, and he was stumbling and swaying as he exited the vehicle. [Defs. Ex.

F (11/22/2018 Police Report) at 3]; [Defs. Ex. E (03/10/2019 McColgan Arrest Warrant

Aff.) at 5].


       Mr. Alvarez described his overall temperament as “calm,” including after he

drinks alcohol. [Pl. Ex. A. (Alvarez Depo.) at 127:02-128:02]. He admitted to drinking

                                          8
        Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 9 of 31




three beers that day but denies slurring his words. [Id. at 143:14-143:18]. He

testified that he did not feel intoxicated, but instead felt “relaxed” and that he drank

beer while cooking and listening to Christmas music. [Id. at 120:01-120:14]. Mr.

Alvarez initially testified that he did not recall the time period over which he

consumed the beers. [Id. at 178:02-178:04]. However, he estimated that it was over

the course of four or five hours after his attorney asked a leading question over

opposing counsel’s objection. [Id. at 178:05-178:13].


      Jumping ahead momentarily, Mr. Alvarez arrived at the hospital an hour after

his encounter with the Responding Officers. [Pl. Ex. H (Hosp. Records) at 2]. The

hospital did not test Mr. Alvarez’s blood alcohol content while treating him for

injuries. [Defs. Local Rule 56(a)(1) Statement ¶ 64]; [Pl. Ex. H (Hosp. Records)]. The

emergency room physician observed that Mr. Alvarez was “alert, pleasant and

oriented” and that his “mood and manner [were] appropriate.” [Pl. Ex. H (Hosp.

Records) at 4].


      Construing ambiguity in the record in favor of Plaintiff, as the Court must at

summary judgment, the Court concludes that there is a genuine dispute of material

fact as to Mr. Alvarez’s behavior and conduct upon exiting the vehicle. Mr. Alvarez

has not rebutted the evidence tending to show that Ofc. McColgan reasonably

suspected that Mr. Alvarez was under the influence of alcohol to some degree or

that he suspected that his actions were directed at annoying his neighbor. It is

undisputed that he questioned the Responding Officers about why they were on

his property. [Defs. Local Rule 56(a)(1) Statement ¶ 11]. His protestation alone does

not irrefutably establish that he was “confrontational.” A reasonable jury could

                                           9
       Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 10 of 31




reach differing conclusions about whether Mr. Alvarez was belligerent towards the

Responding Officers, regardless of his level of impairment.


      It is undisputed that, at some point after their initial encounter, Ofc.

McColgan walked to the complaining neighbor’s apartment while Det. Capowski

remained with Mr. Alvarez. [Defs. Local Rule 56(a)(1) Statement ¶¶ 20-21]. Ofc.

McColgan’s decision to leave Det. Capowski alone with Mr. Alvarez further

suggests that they did not view him as a safety risk at that time.


      The parties dispute the sequence of events that occurred next. According to

the Defendants, shortly after Ofc. McColgan walked across the street to speak to

the complainant, Mr. Alvarez stood up quickly and walked to the garage door,

towards his residence. [Defs. Local Rule 56(a)(1) Statement ¶ 20]. Det. Capowski

then asked Mr. Alvarez where he was going and ordered him to sit back down.

[Defs. Local Rule 56(a)(1) Statement ¶ 21]. Mr. Alvarez refused to sit back down,

immediately opened his garage door, and then attempted to proceed into the

garage. [Defs. Local Rule 56(a)(1) Statement ¶¶ 22-23]. Det. Capowksi observed an

axe in the garage and then took hold of Mr. Alvarez’s jacket to prevent him from

entering the garage. [Defs. Local Rule 56(a)(1) Statement ¶¶ 23-24]. Mr. Alvarez

became more agitated and attempted to push Det. Capowski’s arm away while

continuing to proceed into the garage. [Defs. Local Rule 56(a)(1) Statement ¶¶ 25-

27]. This prompted Det. Capowski to tackle or shove Mr. Alvarez onto the ground

and onto several sheets of drywall. [Defs. Local Rule 56(a)(1) Statement ¶¶ 26-28].

Det. Capowski ordered Mr. Alvarez to stop resisting and put his hands behind his

back. [Defs. Local Rule 56(a)(1) Statement ¶¶ 28-29]. Mr. Alvarez continued to resist

                                         10
       Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 11 of 31




by pushing up despite Det. Capowski’s efforts to maintain control by using his

body weight. [Defs. Local Rule 56(a)(1) Statement ¶¶ 30-31].


      Mr. Alvarez’s testimony offers a different version of events. Mr. Alvarez

testified that he never sat down while speaking to the officers. [Pl. Ex. A (Alvarez

Depo.) at 148:10-148:21]. Mr. Alvarez testified that neither officer ordered him to sit

down at any time after they approached him in his driveway. [Id. at 148:16-148:21].

It is undisputed that Mr. Alvarez walked towards the garage door and Detective

Capowski asked him where he was going. [Defs. Local Rule 56(a)(1) Statement ¶¶

20-21]. Upon opening the garage door, Mr. Alvarez heard Ofc. McColgan yell “don’t

let him go” to Det. Capowski. [Pl. Ex. A (Alvarez Depo.) at 151:14-152:07]. Mr.

Alvarez testified that Det. Capowski put his hand “[i]n my back. (sic) And he pushed

me to the ground.” [Id. at 152:13-153:07]. He further testified that:


      Q: Antonio, when the officer put his hand on you, did you attempt to push
      the hand away?
      A. No.
      Q. When you felt the hand of the officer on you, did you keep walking or did
      you stop?
      A. He pushed me to the ground.
      Q. Now when you say he "pushed" you to the ground, did you actually fall to
      the ground?
      Yes. To the front.
[Id. at 153:11-153:19].
      Consequently, there is a genuine issue of material fact as to whether Det.

Capowski ordered Mr. Alvarez to stop either by a verbal command or by taking hold




                                          11
       Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 12 of 31




of his jacket to prevent his movement with sufficient time for him to comply before

forcing him to the ground.


      There is no dispute that there was an axe near the entry way of the garage.

[Defs. Local Rule 56(a)(1) Statement ¶ 23]. However, Det. Capowski testified that

Mr. Alvarez never threatened to physically harm either Responding Officer. [Def.

Ex. B (Capowski Depo.) at 56:14-56:20]. Det. Capowski also testified that he tackled

Mr. Alvarez and employed a “sprawling technique” to control his movement

because he saw the axe in the garage and Mr. Alvarez was traveling in that

direction. [Id. at 59:04-59:24]. He testified that Mr. Alvarez did not reach for the axe

because Det. Capowski had control of his arms. [Id. at 59:17-59:20]. A reasonable

inference can be drawn that Det. Capowski tackled Mr. Alvarez preemptively.


      Ofc. McColgan testified that he heard a muffled sound over the police radio,

which he recognized as Det. Capowski’s voice. [Dkt. 45-11, Defs. Ex. G (McColgan

Depo.) at 11:08-11:11]. Plaintiff denies that Det. Capowski radioed Ofc. McColgan

for assistance. [Pl. Resp. to Defs. Local Rule 56(a)(1) Statement ¶ 34] (citing Pl. Ex.

A (Alvarez Depo.) at 151:14-152:25). Plaintiff’s testimony does not directly refute

Ofc. McColgan’s testimony, but instead casts doubt on the sequence of events.

Since Plaintiff testified that Ofc. McColgan yelled “don’t let him go” to Det.

Capowski immediately before Det. Capowski shoved or tackled him, it would

suggest that Ofc. McColgan was responding to the garage prior to (or in the

absence of) any radio call for assistance. See [Pl. Ex. A (Alvarez Depo.) at 151:14-

152:25].



                                          12
       Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 13 of 31




      It is undisputed that Ofc. McColgan struck Mr. Alvarez with a combination of

knee and elbow strikes while Det. Capowski remained on top of him. [Defs. Local

Rule 56(a)(1) Statement ¶ 39]. Although Plaintiff denies that he was actively

resisting Ofc. McColgan’s attempts to gain control over his left arm, he conceded

that he was trying to move away from the officers by shifting his body from side to

side. Compare [Pl. Resp. to Def. Local Rule 56(a)(1) Statement ¶ 39] to [Dkt. 45-15,

Defs. Ex. K (Alvarez Depo.) at 153:03-162:20]. Ofc. McColgan testified that,

following the strikes to Mr. Alvarez’s chest and torso, “I go to grab his left arm to

try and take it behind his body to handcuff him. Pull it back. I feel and hear

something. I hear him scream.” [Defs. Ex. G (McColgan Depo.) at 11:20-12:02].


      Ofc. McColgan then placed him in handcuffs. [Defs. Local Rule 56(a)(1)

Statement ¶¶ 40-41]. Mr. Alvarez was transported to police headquarters and then

by paramedics to a local hospital after Mr. Alvarez kept screaming that his left

elbow was in pain. [Defs. Local Rule 56(a)(1) Statement ¶ 49]. Medical personnel

diagnosed Mr. Alvarez with a fractured and dislocated left elbow, and he was

discharged the following morning. [Dkt. 53-9, Pl. Ex. H (Med. Records)].


      It is also undisputed that the Responding Officers received medical

treatment for minor injuries sustained during the use of force incident. [Defs. Local

Rule 56(a)(1) Statement ¶ 61]. Plaintiff argues that the Responding Officers’

decision to seek medical attention was pretextual because their injuries were minor

and they did not seek medical attention until they learned that Mr. Alvarez was

hospitalized. [Pl. Mem. in Supp. at 22-23].



                                         13
        Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 14 of 31




       The Responding Officers are both SWAT team members. [Pl. Ex. C

(McColgan Depo.) at 9:06-9:08]. Officer McColgan is 5’11 feet tall and weighs 185

pounds. [Id. at 9:08-9:23]. Det. Capowski is 6’2 feet tall and weighs 240 pounds. [Pl.

Ex. B (Capowski Depo.) at 14:24-15:04]. Det. Capowski also earned a green belt in

the Marine Corps Martial Arts Program and has prior SWAT team training in hand-

to-hand combat. [Id. at 14:01-14:07, 15:05-15:21].


       On March 10, 2019, four months after the use of force incident, Ofc.

McColgan submitted an affidavit in support of an arrest warrant charging Mr.

Alvarez with two counts of assault of public safety personnel in violation of Conn.

Gen. Stat. § 53a-167(c) and breach of peace in the second degree in violation of

Conn. Gen. Stat. § 153a-18. [Defs. Local 56(a)(1) Statement ¶¶ 66-67]. The warrant

was issued by a Superior Court judge on March 20, 2019. [Dkt. 45-13, Defs. Ex. E

(Arrest Warrant)]. Five months later, a Superior Court judge granted Plaintiff’s

application for accelerated pretrial rehabilitation. [Dkt. 45-16, Defs. Ex. L (Pl.

Interrog.) ¶ 4].


                                     Discussion


   A. Parties’ arguments


       First, Defendants argue that Plaintiff’s excessive force claims are barred by

the favorable termination rule set forth in Heck v. Humphrey, 512 U.S. 477, 486-87

(1994) and its progeny because Plaintiff must disprove the facts establishing his

conviction for assault of public safety personnel to prevail on his excessive force

claims. [Defs. Mem. in Supp. at 22-27]. Specifically, Defendants argue that


                                         14
       Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 15 of 31




Plaintiff’s successful acceptance into the accelerated pretrial rehabilitation

program is the equivalent of a conviction. [Id. at 20-22] (citing Miles v. City of

Hartford, 445 F. App'x 379, 382 (2d Cir. 2011) and Roesch v. Otarola, 980 F.2d 850

(2d Cir.1992)). Defendants argue that Plaintiff’s convictions contradict his

excessive force claims because assault of public safety personnel under Conn.

Gen. Stat. § 53a-167(c) hinges on whether the Responding Officers were acting in

the performance of their duties at the time of the assault. [Id. at 22-27]. Defendants

also argue that Plaintiff’s excessive force claims are barred by the related doctrine

of collateral estoppel. [Id. at 27-28].


       Next, Defendants argue that the Responding Officers are entitled to qualified

immunity because their use of force was objectively reasonable under the

circumstances. [Id. at 28-32]. Defendants argue that based on Plaintiff’s repeated

refusal to comply with Det. Capowski’s orders, his persistent effort to enter the

garage where a dangerous instrument was located, and violence directed at the

Responding Officers, warranted their measured physical response. [Id.].


       Finally, Defendants argue that Plaintiff’s negligence claims fail because the

Responding Officers are entitled to qualified immunity under Connecticut law

because their conduct was subject to discretion and judgment. [Id. at 32-35]. The

Defendants argue that, as pled, none of the three statutory exceptions to

governmental immunity under Subsection (a) of Conn. Gen. Stat. § 52-557(n) are

applicable to the facts as pled in the complaint. [Id. at 36-67].




                                          15
       Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 16 of 31




      In opposition, Plaintiff argues that the favorable termination rule in Heck is

inapplicable to Plaintiff’s excessive force claims. [Pl. Mem. in Opp’n at 21-25].

Specifically, Plaintiff argues that his excessive force claims do not imply the

invalidity of his conviction because he alleges that the Responding Officers used

force that far exceeded what was reasonable under the circumstances. [Id. at 22].

Plaintiff argues that the Responding Officers minor injuries, coupled with the

unreasonable delay in applying for a warrant, calls into question their motivation

for bringing the assault charges in the first place because Defendants were on

notice of Plaintiff’s claim. [Id. at 23-24]. Plaintiff argues that requiring him to have

challenged the criminal convictions in Court “…rings hollow insofar as a criminal

defendant would face a false choice of testifying against one or, as in this case,

two (or more) police officers and, if a jury were to believe the officers, the defendant

might be looking at a significant prison sentence.” [Id. at 25]


      Plaintiff submits that the Responding Officers’ use of force was objectively

unreasonable under the circumstances and therefore they are not subject to

qualified immunity. Plaintiff argues that the Responding Officers were dispatched

to what was essentially a neighbor’s nuisance complaint. [Pl. Mem. in Opp’n. at 10].

Plaintiff further argues that the Responding Officers were inconsistent in their

description of Plaintiff’s behavior as he exited his vehicle. [Id. at 12-13]. Plaintiff

notes that Ofc. McColgan’s report and affidavit in support of the arrest warrant

reported that Plaintiff was “confrontational,” whereas he declined to endorse this

description and instead characterized Plaintiff as “impaired” during his deposition

testimony. [Id. at 11]. Plaintiff also argues that the Responding Officers are younger


                                          16
       Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 17 of 31




and more physically imposing than Plaintiff. [Id. at 11, n. 2 and 12]. This would

suggest that the officers could have used less force to subdue Mr. Alvarez and that

he did not pose a danger to them given their relative stature.


      Plaintiff further argues that “Capowski testified that he preemptively tackled

Alvarez from behind, as Alvarez was walking away from him, solely because

Capowski saw an axe nearby that Alvarez might have reached for, even though

Capowski had already ‘controlled his arms.’” [Id. at 11]. Plaintiff notes that it is

undisputed that he never threatened either officer with physical harm. [Id. at 14].


      As to governmental immunity, Plaintiff argues that the prohibition against

police officers’ use of excessive force is clearly established law. [Pl. Mem. in Opp’n

at 25-27](quoting Outlaw v. City of Hartford, 884 F.3d 351, 364 (2d Cir. 2018); Rogoz

v. City of Hartford, 796 F.3d 236 (2d Cir. 2015); Amnesty America v. Town of West

Hartford, 361 F.3d 113 (2004); Mickle v. Morin, 297 F.3d 114 (2d Cir. 2002); and

Thomas v. Roach, 165 F.3d 137, 143 (2d Cir. 1999)). Plaintiff argues that there are

genuine issues of material fact as to the reasonableness of Ofc. McColgan and Det.

Capowski’s use of force in effectuating his detention and whether they intended to

injure Mr. Alvarez. [Pl. Mem. in Opp’n at 26-27].


   B. Excessive force claims


     Excessive force claims are governed by the Fourth Amendment's “objective

reasonableness” standard. See Graham v. Connor, 490 U.S. 386, 388 (1989). A

police officer may use force to compel compliance, but “the use of force is contrary

to the Fourth Amendment if it is excessive under objective standards of


                                         17
       Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 18 of 31




reasonableness.” Saucier v. Katz, 533 U.S. 194, 201-02 (2001) (receded from on

other grounds in Pearson v. Callahan, 555 U.S. 223 (2009)) (citing Graham, 490 U.S.

at 388). “Police officers' application of force is excessive ... if it is objectively

unreasonable in light of the facts and circumstances confronting them, without

regard to their underlying intent or motivation.” Maxwell v. City of New York, 380

F.3d 106, 108 (2d Cir. 2004) (internal citation and quotation marks omitted). A police

officer may only use the degree of force that is objectively reasonable to achieve

their legitimate law enforcement objective.


     Application of the objective reasonableness standard “requires a careful

balancing of the nature and quality of the intrusion on the individual's Fourth

Amendment interests against the countervailing governmental interests at stake.”

Graham, 490 U.S. at 396 (internal citation and quotation marks omitted). Further,

this evaluation must consider all the facts of the case, including the severity of the

crime, whether the arrestee posed an immediate threat to the safety of others, and

whether he actively resisted the arrest. Id. at 396; Carey v. Maloney, 480 F. Supp.

2d 548, 556 (D. Conn. 2007). Though the Second Circuit has not yet ruled on the

issue, many courts have viewed the “immediate threat to the safety of the officers

or others” as the most important Graham factor. See Brown v. City of New York,

798 F.3d 94, 102 (2d Cir. 2015) (“All that can realistically be expected is to make

some assessment as to the extent to which each relevant factor is present and then

somehow make an aggregate assessment of all the factors. As is true of many

methods of analysis that courts prescribe, the excessive force determination is

easier to describe than to make.”)


                                         18
       Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 19 of 31




     “The reasonableness of a particular use of force must be judged from the

perspective of a reasonable officer on the scene, rather than with the 20/20 vision

of hindsight.... Not every push or shove, even if it may later seem unnecessary in

the peace of a judge's chambers, violates the Fourth Amendment.” Graham, 490

U.S. at 396 (internal citations omitted). “The calculus of reasonableness must

embody allowance for the fact that police officers are often forced to make split-

second judgments—in circumstances that are tense, uncertain, and rapidly

evolving—about the amount of force that is necessary in a particular situation.” Id.

at 396-97. For an officer to be “grant[ed] summary judgment against a plaintiff on

an excessive force claim, ... no reasonable factfinder could conclude that the

officers' conduct was objectively unreasonable.” Amnesty Am. v. Town of W.

Hartford, 361 F.3d 113, 123 (2d Cir. 2004). In other words, “[t]he continuum along

which the excessiveness of force in making an arrest is assessed is not marked by

visible signposts. A court's role in considering excessive force claims is to

determine whether a jury, instructed as to the relevant factors, could reasonably

find that the force used was excessive.” Brown, 798 F.3d at 103.


     The Court will first consider Defendants’ arguments that Plaintiff’s excessive

force claims are legally precluded by Heck’s favorable termination rule and the

doctrine of collateral estoppel. Because the Court concludes that Plaintiff’s

excessive force claims are not precluded, the Court will consider application of the

Graham factors.


      In Sullivan v. Gagnier, 225 F.3d 161 (2d Cir. 2000), the Second Circuit held

that a plaintiff’s conviction for resisting arrest and harassing a police officer under

                                          19
       Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 20 of 31




New York law did not collaterally estop his claim for excessive force. Id. at 165

(citing examples for the proposition that a “jury's return of a guilty verdict in state

court for resisting arrest and/or other offenses such as assault on a police officer

does not necessarily preclude a subsequent claim of excessive force in federal

court.”). In Sullivan, the Second Circuit made clear that:


      The fact that a person whom a police officer attempts to arrest resists,
      threatens, or assaults the officer no doubt justifies the officer's use of some
      degree of force, but it does not give the officer license to use force without
      limit. The force used by the officer must be reasonably related to the nature
      of the resistance and the force used, threatened, or reasonably perceived to
      be threatened, against the officer. It is clear, therefore, that there is no
      inherent conflict between a conviction for resisting arrest or harassment of
      a police officer and a finding that the police officers used excessive force in
      effectuating the arrest.
Id. at 165–66 (emphasis in original).
      Rather than adopting a per se rule, courts in the Second Circuit apply the

rules of collateral estoppel in the state where the criminal judgment was rendered.

Id. at 166. The court must then look to which facts were necessarily determined in

the criminal case to decide whether a verdict for the plaintiff would be incompatible

with the excessive force claim. Id. at 166-67; see e.g. Shapard v. Attea, 710 F. App'x

15, 17 (2d Cir. 2017)(summary order) (reversing the district court’s sua sponte

dismissal of an excessive force claim where plaintiff was convicted of assaulting

correctional officers); Powell v. Scanlon, 390 F. Supp. 2d 172 (D. Conn. 2005)

(conviction for assaulting a police officer under Conn. Gen. Stat. § 53a-167(c)(a)(1)

does not necessarily impinge an excessive force claim)


      As noted in Powell, “[t]he Second Circuit has not determined whether a

conviction for assault on a police officer would necessarily be impugned by a


                                          20
       Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 21 of 31




finding that the officer or officers involved used excessive force while effecting the

arrest.” 390 F. Supp. 2d at 175. There, the district court held “…while plaintiff's

conviction of assault on a police officer could be considered a factor in determining

how much force was reasonable, a jury could still find that, under the

circumstances, the amount of force used by that officer or other officers in

effecting the arrest was unreasonable.” Id. (citing Smith v. Yonkers Police Dep't,

No. 91CIV3778, 1995 WL 489461, at *3 (S.D.N.Y. Aug. 16, 1995)).


      Here, Defendants correctly note that Plaintiff’s successful admission into

Connecticut’s accelerated pretrial rehabilitation program does not constitute a

favorable termination for purposes of a § 1983 malicious prosecution claim.

Roesch, 980 F.2d at 853 (“…we hold that a dismissal pursuant to the Connecticut

accelerated pretrial rehabilitation program is not a termination in favor of the

accused for purposes of a civil rights suit.”); see also Miles, 445 F. App'x at 382-83

(summary order) (re-affirming that Roesch remains binding precedent). Plaintiff

does not present any legal authority to the contrary. His argument that forcing

defendants to challenge the criminal charges in the state proceeding presents a

Hobson’s choice is specious. Plaintiff must still confront the Responding Officers’

testimony and statements to prevail at trial here.


      Nevertheless, Roesch and Miles were both inapposite malicious prosecution

cases based on well-established precedent that requires plaintiff to show a

favorable termination. Plaintiff voluntarily dismissed his malicious prosecution

claims. Those claims were clearly incompatible with the disposition of the criminal

charges against him because the disposition establishes that there was probable

                                         21
         Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 22 of 31




cause for his arrest. See Lanning v. City of Glens Falls, 908 F.3d 19, 24 (2d Cir.

2018).


         Excessive force claims present a different issue. “The rule of Heck v.

Humphrey does not ordinarily bar a claim that the police used excessive force

against a civil rights plaintiff, even if the excessive force occurred in the midst of

an arrest that eventually led to a successful conviction.” Hamlin v. McMahon, No.

3:17 CV 1520 (RMS), 2019 WL 6619342, at *7 (D. Conn. Dec. 5, 2019) (quotation

omitted and citing examples).


         Defendants cite Sampson v. Pia, No. 3:15-CV-359 (SRU), 2017 WL 1138127

(D. Conn. Mar. 27, 2017) for the proposition that Plaintiff’s conviction for two counts

of assaulting a public safety officer is incompatible with his claim for excessive

force. In Sampson, the plaintiff proceeded to trial and was acquitted of assault on

a police officer but was found guilty of a lesser included offense of interfering with

a police officer. Id. at 3. As instructed by the Second Circuit in Sullivan, the district

court examined the record of the criminal trial. Id. at 7 (citing Sullivan, 225 F.3d at

166). It was undisputed that the police officer’s contact with plaintiff was limited to

striking him in the head with his service pistol to extract plaintiff from a vehicle. Id.

During the criminal trial, the court instructed the jury that “[i]f you find that the

force used by [police officer] was not reasonable, you will find that [police officer]

was not acting within the performance of his official duties while attempting to

arrest the defendant.” Id. By finding plaintiff guilty, the jury had to conclude that

force used to extract plaintiff from the vehicle was reasonable, which is

incompatible with an excessive force claim. Id.

                                           22
          Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 23 of 31




          Defendants’ argument is syllogistic rather than based on the facts as

developed in the criminal proceeding as required by Sullivan. “In order to prove a

violation of § 53a-167c (a)(1), the state must establish that the defendant “(1)

inten[ded] to prevent (2) a reasonably identifiable officer (3) from performing his

duty (4) by causing physical injury to such officer ...” State v. Haughwout, No.

20547, 2021 WL 3137796, at *7 (Conn. July 23, 2021). To be “performing his duty”

in the context of an arrest, a police officer is authorized to use force pursuant to

Conn. Gen. Stat. § 53a-22; see Davis, 261 Conn. at 570 (holding the trial court erred

in failing to instruct the jury about the limitation on the use of force under state

law). 2


          In this case, unlike Pia, the Defendants present no analysis of the facts

established by the trial court as required by Sullivan. The Court need not address

whether Plaintiff’s participation in the accelerated pre-trial rehabilitation program

constitutes a judicial admission of the elements of the offense because which acts

would satisfy those elements remains ambiguous. See Sullivan, 225 F.3d at 166

(“… it is unclear which of Sullivan's acts formed the basis for his convictions.

Indeed, lacking any transcript of the state court proceedings, it is difficult to

perceive how such an inquiry could take place in this case.”)




2General Statutes § 53a–22 (b) provides that: [A] peace officer or authorized official of the
Department of Correction or the Board of Parole is justified in using physical force upon another
person when and to the extent that he reasonably believes such to be necessary to: (1) Effect an
arrest or prevent the escape from custody of a person whom he reasonably believes to have
committed an offense, unless he knows that the arrest or custody is unauthorized; or (2) defend
himself or a third person from the use or imminent use of physical force while effecting or
attempting to effect an arrest or while preventing or attempting to prevent an escape.

                                                23
        Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 24 of 31




       It is undisputed that the Responding Officers sustained minor injuries during

the use of force incident. Ofc. McColgan testified that he felt “discomfort” in his

right elbow, which he used to strike Plaintiff twice while he struggled with Det.

Capowski. [Pl. Ex. C (Capowski Depo) at 40:07-40:24]. A reasonable jury could find

that Ofc. McColgan gratuitously twisted Plaintiff’s left arm with sufficient force to

break his elbow because he felt discomfort after striking him. This finding would

not be incompatible with elements of assault of public safety personnel because

the unreasonable use of force occurred after the assault and exceeded the force

necessary to effectuate the arrest. Similarly, Det. Capowski tackled Plaintiff prior

to sustaining any injury. If a jury were to conclude that Det. Capowski’s initial tackle

was excessive, a verdict in Plaintiff’s favor would not be incompatible with his

conviction.


      In this case, applying the Graham factors, factual issues preclude a grant of

summary judgment for the defendants. First, despite his continued protestation,

the Responding Officers had the right to enter Mr. Alvarez’s driveway and question

him about his unreasonable and bothersome behavior. See United States v.

Titemore, 437 F.3d 251, 256-60 (2d Cir. 2006) (contrasting the reasonable

expectation of privacy under the Fourth Amendment with traditional common law

concepts of private property when police enter curtilage). The Responding Officers

would likely have had probable cause to arrest Mr. Alvarez at the onset of their

encounter. 3 To his credit, Ofc. McColgan testified that he attempted to de-escalate


3 Under Connecticut law, “(a) A person is guilty of disorderly conduct when, with intent to cause
inconvenience, annoyance or alarm, or recklessly creating a risk thereof, such person: …(2) by
offensive or disorderly conduct, annoys or interferes with another person.” Conn. Gen. Stat. §

                                                24
        Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 25 of 31




the situation. [Pl. Ex. C (McColgan Depo.) at 11:03-11:07](“…I go to talk to the

complainant to see what's going on. Because of the circumstances--it's

Thanksgiving, be great to just--our goal is to settle it and have everybody go on

very peacefully.”). While Mr. Alvarez’s behavior in response to Ofc. McColgan’s

efforts to deescalate the situation appears unreasonable, the seriousness and

dangerousness of his potential criminal conduct at the inception of their encounter

was slight.


       As to the second Graham factor, as discussed supra., there are factual

disputes concerning Mr. Alvarez’s behavior prior to being tackled by Det.

Capowski. Both parties present admissible evidence tending to refute whether Mr.

Alvarez was belligerent when questioned by the Responding Officers. Their

observation of Mr. Alvarez’s initial behavior is significant because it would inform

them about whether Mr. Alvarez posed a safety threat.


       More importantly, the sequence of events is disputed. Mr. Alvarez admitted

that he walked away from Det. Capowski. Accepting Mr. Alvarez’s account of what

transpired, Det. Capowski grabbed his jacket and immediately tackled or pushed

him to the ground without giving him the opportunity to comply with a verbal order

or physical directive. Mr. Alvarez also denies resisting Det. Capowski’s efforts to

take hold of his jacket.




53a-182(a). Disorderly conduct is a class C misdemeanor. Conn. Gen. Stat. § 53a-182(b). Ofc.
McColgan had reason to believe that Mr. Alvarez’s behavior was intended to annoy his neighbor
based on a previous arrest warrant application arising from allegations that Mr. Alvarez
vandalized his neighbor’s automobiles. See [Def. Local Rule 56(a)(1) Statement ¶ 58].

                                              25
       Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 26 of 31




      A reasonable police officer in Det. Capowski’s position would be justified in

using some degree of force to compel a suspect to remain with the officer while he

conducted the investigation, particularly if proceeded by a verbal command.

However, if a jury were to credit Mr. Alvarez’s account, they might find that Det.

Capowski’s decision to almost immediately tackle a 66-year-old man without

warning to be an unreasonable response to the minor risk posed by his attempt to

leave the area.


      Defendants emphasize that Det. Capowski’s actions were in response to

observing an axe in the direction Plaintiff was headed. Obviously, an axe is a

dangerous and potentially lethal weapon. It is undisputed that Plaintiff did not

physically threaten either of the Responding Officers, nor did he reach for the axe.

In reply, the Defendants argue that “[i]t is absurd to argue that Capowski had to

wait and see if Plaintiff would actually pick up the axe before Capwoski could take

defensive measures,” including “draw[ing] his service weapon and use deadly

force to subdue Plaintiff.” The Defendants’ argument misses the mark.


      While appreciating the uncertainty police officers face when dealing with

impaired and potentially violent individuals, the preemptive use of force is not

defensive. Further, under these circumstances, the preemptive use of injurious

force raises questions of reasonableness. Much like knives in a kitchen, the

presence of an axe in a garage should not come as a surprise to a police officer.

Crediting Mr. Alvarez’s account, it is unclear that a reasonable police officer in Det.

Capowski’s position would have reasonably perceived the presence of an axe in a

garage to be a threat, considering the absence of any specific gestures towards

                                          26
       Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 27 of 31




the axe, or commands to step away from the axe, or prior threats or displays of

physical resistance. The logical extension of the proposition that injurious force is

warranted by the presence of a dangerous instrument is that policemen may use

deadly force against anyone in any home as it is reasonable to assume that a home

has a kitchen and the kitchen is equipped with knives. Alternatively, a jury could

find that Det. Capowski exercise restraint by tackling Plaintiff onto piled sheetrock

rather than the concrete floor.


      Considering another perspective, Mr. Alvarez testified that Det. Capowksi

tackled him after Ofc. McColgan yelled “don’t let him go.” This might suggest that

Det. Capowksi was not responding to the presence of an axe in Plaintiff’s vicinity,

but rather direction from a fellow officer to detain Mr. Alvarez. If that were the case,

it is possible that Det. Capowski tackled Mr. Alvarez without seeing the axe.


      It is undisputed that Mr. Alvarez physically resisted the Responding Officers

once he was on the ground. While physical resistance is an important factor in

determining whether a police officer may use force, it is not dispositive in this case.

Plaintiff testified that he resisted the Responding Officers by moving his body from

side to side while Det. Capowski was on top of him; he did not attempt to strike

either officer. At the summary judgment stage, the Court must draw all inferences

in Plaintiff’s favor, including the degree of force exerted to compel Plaintiff’s

submission considering the Responding Officers’ relative physical ability and their

relatively confined location.




                                          27
       Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 28 of 31




      For the above-mentioned reasons, the Court denies the Responding

Officers’ motion for summary judgment on count one of the Amended Complaint

for excessive force in violation of the Fourth Amendment pursuant to § 1983.

Interpreting the facts in a light most favorable to Plaintiff, a jury could conclude

that reasonable police officers could disagree about the use of force exerted

considering the totality of the circumstances.


      The Responding Officers’ do not cite any authority or raise arguments

concerning interpretation of the state constitution. Accordingly, the Court also

denies the Responding Officers’ motion for summary judgment on count two of the

Amended Complaint for excessive force in violation of Article First, § 8 of the

Connecticut Constitution.


      The Responding Officers moved for summary judgment on Plaintiff’s failure

to intervene claim based solely on the argument that Plaintiff cannot establish an

underlying Fourth Amendment claim for excessive force. [Defs. Mem. in Supp. at

18]. Because genuine issues of material fact preclude summary judgment for the

Responding Officers and a reasonable jury might conclude that they could have

taken reasonable steps to intervene but failed to do so, the Court denies summary

judgment as to count six. See Figueroa v. Mazza, 825 F.3d 89, 106 (2d Cir. 2016).


C. Negligence and indemnification claims


      “Under Connecticut common law, the test to determine whether a municipal

employee is entitled to governmental immunity for discretionary acts is distinct

from the federal inquiry and requires separate consideration.” Fleming v. City of


                                        28
       Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 29 of 31




Bridgeport, 284 Conn. 502, 531–32, (2007) (citing Mulligan v. Rioux, 229 Conn. 716,

728, 643 A.2d 1226 (1994), on appeal after remand, 38 Conn. App. 546 (1995)).

Common law immunity applies to the government official’s discretionary act, like

an arrest, unless one of three exceptions applies. Id.


      “The three exceptions or circumstances [pursuant to subsection (a)] under

which liability may attach even though the act was discretionary: first, where the

circumstances make it apparent to the public officer that his or her failure to act

would be likely to subject an identifiable person to imminent harm;… second,

where a statute specifically provides a cause of action against a municipality or a

municipal officer for failure to enforce certain laws;… and third, where the alleged

acts involve malice, wantonness or intent to injure rather than negligence.” Evon

v. Andrews, 211 Conn. 501, 505 (1989) (internal citations).


      The Responding Officers argue that the first exception does not apply

because Plaintiff cannot show (1) an imminent harm; (2) an identifiable victim; and

(3) a public official to whom it is apparent that his or her conduct is likely to subject

that victim to that harm. [Defs. Mem. in Supp. at 36-40] (citing Martinez v. New

Haven, 328 Conn. 1, 8 (2018)). The Responding Officers further argue that the only

recognized, identifiable class of foreseeable victims are schoolchildren attending

school during school hours. Id. (citing Kusy v. City of Norwich, 192 Conn. App. 171,

183-184 (2019)).


      However, “[C]ourts in this district have applied the identifiable person-

imminent harm exception in the context of excessive force claims based on


                                           29
       Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 30 of 31




affirmative acts where the harm to the individual is so foreseeable as to create just

such a duty of care.” Ramos v. Town of E. Hartford, No. 3:16-CV-166 (VLB), 2019

WL 2785594, at *22 (D. Conn. July 2, 2019 (quoting Belanger v. City of Hartford, 578

F. Supp. 2d 360, 367 (D. Conn. 2008) (collecting cases); see also Jefferson v.

Reddish, No. 3:12CV1543(WWE), 2017 WL 62510 (D. Conn. Jan. 4, 2017), at *4

(denying summary judgment on negligence claim where “plaintiff could constitute

an identifiable victim of the alleged harms caused by the force applied if such force

is shown to be unauthorized as excessive”); Bussolari v. City of Hartford, No. 3:14-

CV-00149 (JAM), 2016 WL 4272419, at *4 (D. Conn. Aug. 12, 2016); Roguz v. Walsh,

No. 9-CV-1052, 2012 WL 6049580, at *9 (D. Conn. Dec. 5, 2012) (denying summary

judgment on governmental immunity and applying imminent harm exception where

“plaintiff was a clearly identifiable victim to Walsh, and it is undisputed that Walsh

purposefully hit and swung his baton at plaintiff. Plaintiff was put at risk of

imminent harm from Walsh's hits and baton swings”).


      Reading Plaintiff’s facts in the light most favorable to him, Plaintiff was

clearly identified to Responding Officers as the subject of the arrest, and both

officers were public officials who knew that their conduct would likely subject

Plaintiff to an imminent harm, whether that conduct was tackling him or striking

him repeatedly and then breaking his arm.


      Accordingly, the Court denies Defendants’ motion for summary judgment on

Plaintiff’s state law negligence and indemnification claims.




                                         30
       Case 3:19-cv-00723-VLB Document 63 Filed 09/15/21 Page 31 of 31




                                    Conclusion


      For the aforementioned reasons, the Court DENIES Defendants’ motion for

summary judgment [Dkts. 45] in its entirety. The Court GRANTS Plaintiff’s motion

to strike Defendants’ Local Rule 56(a)(1) statement [Dkt. 48] and will disregard

paragraphs 68 through 84 of Defendants’ Local Rule 56(a)(1) statement. The Court

DENIES Defendants’ motion for an expansion of the page limitation for their Local

Rule 56(a)(1) statement nunc pro tunc. [Dkt. 50].




                                              IT IS SO ORDERED

                                             ________/s/__________

                                             Hon. Vanessa L. Bryant
                                             United States District Judge


Dated at Hartford, Connecticut: September 15, 2021




                                        31
